PHILLIPS, Judge.
The only question presented by this appeal that requires discussion is whether the prison sentences imposed violate the *491Fair Sentencing Act. We hold that they do not and affirm the judgment entered.
Preliminary to imposing sentence, the court found two factors in aggravation not specifically listed in G.S. 15A-1340.4(a)(l). One was that the defendant raped the victim of the rape and kidnapping in this case nine years earlier when she was sixteen years old, and the other was that the offenses involved were committed while defendant was on parole. The statute authorizes a sentencing judge to “consider any aggravating and mitigating factors that he finds are proved by the preponderance of the evidence, and that are reasonably related to the purposes of sentencing, whether or not such aggravating or mitigating factors are set forth herein.” The factual basis for both factors was established by evidence that was not contradicted. The ultimate question, therefore, is whether the factors so found are “reasonably related to the purposes of sentencing,” two of which, under G.S. 15A-1340.3, are “to impose a punishment commensurate with the injury the offense has caused, taking into account factors that may diminish or increase the offender’s culpability,” and “to protect the public by restraining offenders.”
One of the statutory factors in aggravation deemed by the General Assembly to be reasonably related to the purposes of sentencing is that the offense was committed while the defendant was on pretrial release from another felony charge. G.S. 15A-1340.4(a)(l)(k). That an offense was committed while on parole is equally related to the purpose of sentencing, it seems to us, since in each instance a continuing commitment to crime is indicated, which the public needs to be protected against. And that nine years earlier defendant had terrorized and violated the very same complaining witness in much the same manner greatly increased both the injury that defendant inflicted and his culpability. Again imposing himself on the girl, while holding a knife at her throat, after escaping prosecution the first time, also indicates a cruel and vicious disregard for consequences that the public needs protection against. Thus, it seems quite clear to us that both factors found by the court were “reasonably related to the purposes of sentencing.”
*492Affirmed.
Judges Webb and Johnson concur.